PER Curiam.
Application for leave to appeal under the Post Conviction Procedure Act is denied for the reasons stated in the opinion of the court below. The only point that needs any amplification is the applicant’s contention that counsel was not appointed to represent him in the trial, when he was convicted of statutory burglary and sentenced to five years in the penitentiary. The court below found, and we agree, that there was no showing that an element of unfairness entered into the trial, by reason of failure to appoint counsel, that would amount to a violation of constitutional rights. See Tillett v. Warden, 220 Md. 677. Cf. Brown v. Warden, 218 Md. 643, and Hill v. State, 218 Md. 120. See also Betts v. Brady, 316 U. S. 455, and Edwardsen v. State, 220 Md. 82.